DISCIPLINARY PROCEEDING
PER CURIAM.
We have reviewed the Disciplinary Board’s findings of fact, its application of the Rules of Professional Conduct to those facts, its recommended discipline, and Disciplinary Counsel’s objection to the Disciplinary Board ruling. Upon review of the record filed herein, the objection and brief filed by Disciplinary Counsel, and oral argument, it is the decision of this Court to adopt the recommended discipline of a sixty (60) day suspension, except, for clarity and certainty of term, the suspension be effec-*339tivé from the date of finality of this judgment.
DECREE
ACCORDINGLY, IT IS ORDERED, ADJUDGED, AND DECREED THAT RONALD P. NABONNE BE SUSPENDED FROM THE PRACTICE OF LAW FOR A PERIOD OF SIXTY DAYS FROM THE FINALITY OF THIS JUDGMENT.
ALL COSTS OF THIS PROCEEDING ARE ASSESSED TO THE RESPONDENT. SIXTY DAY SUSPENSION ORDERED.